—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered August 23, 1993, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
Defendant’s motion to dismiss the indictment pursuant to CPL 190.50 (5) (c) was without merit since the record does not establish that defendant filed any written notice of his intention to testify before the Grand Jury prior to the filing of the indictment, a requirement that is strictly enforced (People v Smith, 197 AD2d 411). This was not a case “where the prosecutor acted precipitously, or where the oral request was followed by mailing of the requisite written notice within a reasonable time” (People v Taylor, 165 AD2d 800, 801).
The challenged portions of the prosecutor’s cross examination and summation do not warrant reversal {see, People v Overlee, 236 AD2d 133).
Concur — Sullivan, J. P., Milonas, Rubin and Tom, JJ.